882 F.2d 217
James M. THOMPSON, et al., Plaintiffs-Appellees,v.COMMONWEALTH OF KENTUCKY, DEPARTMENT OF CORRECTIONS, et al.,Defendants-Appellants.
No. 86-5836.
United States Court of Appeals,Sixth Circuit.
Aug. 17, 1989.

David A. Sexton, Linda G. Cooper, and Barbara W. Jones, Corrections Cabinet, Office of Gen. Counsel, Frankfort, Ky., for defendants-appellants.
Joseph S. Elder and Robert A. Lee, Louisville, Ky., for plaintiffs-appellees.
ORDER
Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
Prior report:  --- U.S. ----, 109 S. Ct. 1904, 104 L. Ed. 2d 506.


2
It is hereby ordered that the judgment of this Court, 833 F.2d 614, is vacated and the case is remanded to the United States District Court for the Western District of Kentucky for proceedings in conformity with the opinion of the Supreme Court.